ORDER
On July 8, 2011, petitioners filed a petition for writ of quo warranto challenging the authority of the Ramsey County District Court to authorize expenditures by any executive branch agency in the absence of legislative appropriations, the authority of the Attorney General to seek authorization for such expenditures, and the authority of the Commissioner of the Minnesota Department of Management and Budget to make payments for executive branch agency expenditures as authorized by the district court. The matter was fully briefed on the merits.
On July 19, 2011, the Legislature passed appropriation bills for all state agencies (except for the Department of Agriculture, for which appropriation was passed before the end of the state’s fiscal year). The *839appropriation bills were signed into law by the Governor on July 20, 2011. Each appropriation bill passed on July 19, 2011, is retroactive to July 1, 2011, “and supersedes and replaces funding authorized by” the Ramsey County District Court.
By order filed on August 30, 2011, we ordered the parties to show cause why this matter should not be dismissed as moot. We received responses from petitioners and from Attorney General Swanson. The Governor did not submit a substantive response.
We generally dismiss a matter as moot when “an event occurs that makes a decision on the merits unnecessary or an award of effective relief impossible.... ” Application of Minnegasco, 565 N.W.2d 706, 710 (Minn.1997). The petition for writ of quo warranto sought “an order enjoining the Respondents from further Court proceedings seeking court orders which violate the state legislature’s exclusive prerogatives to appropriate funds and enjoining the Respondents from any other executive or judicial actions which violate the state legislature’s exclusive prerogatives to appropriate funds.” Now that the Legislature has passed, and the Governor has signed, appropriations for each state agency retroactive to the start of the biennium, there are no further district court proceedings seeking funding and we can no longer grant the relief petitioners seek in their petition for writ of quo warranto.
We have, however, recognized circumstances in which we may choose to hear a case even though it is otherwise moot. We have heard and decided matters that were otherwise moot because the challenged actions were too short in duration to be fully litigated before they were rendered moot and there was a reasonable expectation that the complaining party would be subject to the same action again. See, e.g., In re Schmidt, 443 N.W.2d 824, 826 (Minn.1989). We have also occasionally exercised our discretion to hear and decide otherwise moot cases that were “functionally justiciable” when those cases presented important issues of statewide significance. See, e.g., State v. Rud, 359 N.W.2d 573, 576 (Minn.1984). We agree with petitioners that the questions presented in this case are important ones that have statewide significance to the people of Minnesota, and that this case is functionally justiciable in the sense that “the record contains the raw material ... traditionally associated with effective judicial decision-making.” Id. We nevertheless conclude that we should not exercise our discretion to make an exception to the mootness doctrine in this case.
The petition asks us to resolve fundamental constitutional questions about the relative powers of the three branches of our government. We generally do “not decide important constitutional questions unless it is necessary to do so.... ” State v. N. Star Research Dev. Inst., 294 Minn. 56, 81, 200 N.W.2d 410, 425 (1972). The constitutional questions posed by this case are currently moot and will not arise again unless the legislative and executive branches fail to agree on a budget to fund a future biennium. In addition, the legislative and executive branches have the ability to put mechanisms in place that would ensure that the district court is not again called upon to authorize expenditures by executive branch agencies in the absence of legislative appropriations, even if a budget impasse were to occur. Resolution of these budget issues by the other branches through the political process is preferable to our issuance of an advisory opinion adjudicating separation of powers issues that are not currently active and may not arise in the future. We therefore decline to apply here the exceptions to the *840mootness doctrine recognized in our case law.1
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the petition for writ of quo warranto is dismissed as moot.
BY THE COURT:
/s/Lorie S. Gildea Chief Justice

. We reject the suggestion in the dissent that by maintaining our traditional institutional reticence on issues of constitutional magnitude, particularly those that are moot, we either create the perception of or condone violation of constitutional provisions.